United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, NORTHERN OHIO
PERFORMANCE CLUSTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-933
Issued: September 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 20, 2012 appellant filed a timely appeal from the February 6, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $13,354.51 overpayment of
compensation; (2) whether OWCP abused its discretion by refusing to waive recovery of the
overpayment; and (3) whether it properly required repayment of the overpayment by deducting
$375.00 from appellant’s compensation payments every 28 days.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on July 26, 2007 appellant, then a 40-year-old mail handler,
sustained a right shoulder sprain and right rotator cuff syndrome due to pulling mail carts. He
performed limited-duty work for a period, but later stopped work when the employing
establishment could not accommodate his work restrictions. Appellant received OWCP
compensation on the periodic rolls.
Appellant was receiving compensation for the period November 16, 2010 to May 7, 2011
but the night differential and health benefits were taken out at an improper rate. The documents
indicated that he was being overpaid night differential in the amount of $764.74 a week.
Appellant received the night differential for all 35 hours whereas he should have received it for
only a 10.6 percent of the 35 hours. The correct amount would have been $90.66 (versus the
$855.40 that he was being paid since November 16, 2010). It was also noted that incorrect
health benefit code of 642 had been used which resulted in an incorrect deduction of health
benefits from January 15 to May 12, 2011.
In a June 22, 2011 notice, OWCP advised appellant of its preliminary determination that
he received a $13,354.51 overpayment of compensation because it incorrectly computed his
night differential pay during the period November 16, 2010 to May 7, 2011 and had incorrectly
deducted incorrect health benefits from January 15 to May 7, 2011. It made a preliminary
determination that he was without fault in the creation of the overpayment as he was not aware
and could not have reasonably been expected to know that OWCP had paid compensation
incorrectly. OWCP advised appellant that he could submit evidence challenging the fact,
amount or finding of fault and request waiver of the overpayment. It informed him that he could
submit additional evidence in writing or at a prerecoupment hearing, but that a prerecoupment
hearing must be requested within 30 days of the date of the written notice of overpayment.
OWCP requested that appellant complete and return an enclosed financial information
questionnaire (Form OWCP-20) within 30 days even if he was not requesting waiver of the
overpayment.
Appellant requested a prerecoupment hearing and waiver of the overpayment on July 16,
2011, noting that he believed the overpayment occurred through no fault of his own and that
repayment would place him in financial hardship. He submitted the OWCP-20 form, completed
on July 16, 2011, in which he listed his monthly income, monthly expenses and assets.
At the November 17, 2011 prerecoupment hearing, appellant confirmed that the income
and expenses reported on the OWCP-20 form were still accurate. He indicated that his
compensation benefits decreased substantially after the errors were corrected. Appellant noted
that the figures he provided on the OWCP-20 form for rent, food and clothes had not changed,
but indicated that he also paid renter’s insurance of about $40.00 a month. He stated that he still
paid $280.00 a month to the Internal Revenue Service for tax liens. OWCP’s hearing
representative asked appellant to provide an itemized list of his claimed monthly expense of
$1,775.00 in utilities and explained that only the minimum amount due for credit card debt could
be considered. The record was to remain open for 30 days to allow appellant an opportunity to
submit a more detailed itemized breakdown of his monthly income, monthly expenses and assets
as well as documentation to support the claimed figures. Appellant indicated that he hoped that

2

the overpayment could be waived as it was not his mistake and he believed that the calculation of
his compensation had been correct when he received the payments.
After the prerecoupment hearing, appellant submitted a much more detailed account of
his monthly income and monthly expenses. He also submitted numerous documents, such as
account and billing statements, in support of his claimed monthly expenses. Appellant listed
household monthly income of $5,435.002 and monthly expenses of $5,033.00. He itemized his
monthly expenses and included figures for such claimed expenses as credit card payments,
college tuition, tobacco and miscellaneous items.
In a February 6, 2012 decision, OWCP’s hearing representative determined that appellant
received a $13,354.51 overpayment of compensation as OWCP had clearly documented the
method through which the overpayment had occurred as well as the actual amount of the
overpayment. She found that he was not at fault in the creation of the overpayment but that the
overpayment was not subject to waiver. The hearing representative found that appellant’s
household received $5,435.00 in income a month. She noted that the monthly expenses he
claimed were mostly verified with copies of billing and account statements. The hearing
representative stated that most of the amounts listed for expenses such as rent, food, clothing,
fuel and utilities were reasonable, but noted that items such as tobacco and television service
beyond basic service were not considered ordinary and necessary living expenses. She indicated
that miscellaneous expenses were only authorized for $50.00 per household member and that
there was no documentation to support the amount of college tuition or credit card payments
claimed. After deducting for these claimed amounts, appellant had monthly expenses of about
$4,237.00, a figure which was about $1,198.00 less than his monthly income. The hearing
representative determined that, because his monthly income exceeded his monthly expenses by
this amount, he had not shown that recovery of the overpayment would defeat the purpose of
FECA. She also found that appellant had not shown that recovery of the overpayment would
cause severe financial hardship or that he detrimentally relied on the overpayment monies and
concluded that waiver of recovery of the overpayment was not warranted. The hearing
representative further found that the financial circumstances dictated that the overpayment be
recovered by deducting $375.00 from his OWCP benefits every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.3 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations

2

This figure would be obtained after converting appellant’s OWCP compensation payment every 28 days to a
monthly figure.
3

5 U.S.C. § 8102(a).

3

prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”4
Section 8116(a) of FECA provides that while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.5
An employee entitled to disability compensation may continue his health benefits under
the Federal Employee Health Benefits (FEHB) program. The regulations of the Office of
Personnel Management, which administers the FEHB program, provides guidelines for the
registration, enrollment and continuation of enrollment for federal employees. In this
connection, 5 C.F.R. § 890.502(b)(1) provides:
“An employee or annuitant is responsible for payment of the employee’s share of
the cost of enrollment for every pay period during which the enrollment
continues. In each pay period for which health benefits withholdings or direct
premium payments are not made but during which the enrollment of an employee
or annuitant continues, he or she incurs an indebtedness due to the United States
in the amount of the proper employee withholding required for that pay period.”6
ANALYSIS -- ISSUE 1
The Board finds that appellant received a $13,354.51 overpayment of compensation. The
record reflects that he received an overpayment of compensation for the period November 16,
2010 to May 7, 2011 due to an improper rate of night differential and an incorrect deduction for
health benefits. The documents indicated that appellant was being overpaid night differential in
the amount of $764.74 a week for 35 hours of night differential rather than for 10.6 percent of 35
days. Appellant received $855.40 a week but should have received only $90.66. The documents
also show that due to an incorrect health benefit code of 642, insufficient withholding was made
for health benefits from January 15 to May 12, 2011. These errors resulted in appellant receiving
an overpayment of compensation of $13,354.51. Appellant has not submitted any evidence
disputing the fact and amount of the overpayment and the Board finds that he received a
$13,354.51 overpayment.

4

Id. at § 8129(a).

5

Id. at § 8116(a).

6

5 C.F.R. § 890.502(b)(1). In computing pay rate, section 8114(e) of FECA provides for the inclusion of certain
premium pay received, and where the evidence indicates additional amounts received in Sunday or night differential
pay fluctuated or may have fluctuated, OWCP determines the amount of additional pay received during the one-year
period prior to injury. 5 U.S.C. § 8114(e)(1); Calvin E. King, 51 ECAB 394 (2000).

4

LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.7 These statutory guidelines
are found in section 8129(b) of FECA which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.”8 If OWCP finds a claimant to
be without fault in the matter of an overpayment, then, in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
expenses and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.9 According to 20 C.F.R. § 10.437,
recovery of an overpayment is considered to be against equity and good conscience when an
individual who received an overpayment would experience severe financial hardship attempting
to repay the debt and when an individual, in reliance on such payments or on notice that such
payments would be made, gives up a valuable right or changes his position for the worse.10 To
establish that a valuable right has been relinquished, it must be shown that the right was in fact
valuable, that it cannot be regained and that the action was based chiefly or solely in reliance on
the payments or on the notice of payment.11
ANALYSIS -- ISSUE 2
In the present case, OWCP’s hearing representative properly considered the monthly
income and monthly expenses reported by appellant along with the documentation he submitted
in support thereof and properly concluded that he had $5,435.00 in monthly income and
$4,237.00 in monthly expenses. With respect to monthly expenses, she correctly subtracted
some claimed expenses because they were not necessary and ordinary (such as expenses for
tobacco and television service beyond basic service) or because they were not supported by
documentation (such as certain claimed college tuition and credit card payments). Therefore, it
7

See Robert Atchison, 41 ECAB 83, 87 (1989).

8

5 U.S.C. § 8129(b).

9

20 C.F.R. § 10.436. An individual is deemed to need substantially all of his monthly income to meet current and
ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio
Martinez, 55 ECAB 245 (2004). OWCP procedures provide that assets must not exceed a resource base of
$4,800.00 for an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each
additional dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6(a) (October 2004).
10

Id. at § 10.437(a), (b).

11

Id. at § 10.437(b)(1).

5

was determined that appellant’s monthly income exceeds his monthly ordinary and necessary
expenses by approximately $1,198.00.
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because he has not shown both that he needs substantially all of his current income to
meet ordinary and necessary living expenses and that his assets do not exceed the allowable
resource base. As noted above, his monthly income exceeds his monthly ordinary and necessary
expenses by approximately $1,198.00. As appellant’s current income exceeds his current
ordinary and necessary living expenses by more than $50.00 he has not shown that he needs
substantially all of his current income to meet current ordinary and necessary living expenses.12
Because he has not met the first prong of the two-prong test of whether recovery of the
overpayment would defeat the purpose of FECA, it is not necessary for OWCP to consider the
second prong of the test, i.e., whether appellant’s assets exceed the allowable resource base.
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because he has not shown, for the reasons noted above, that he
would experience severe financial hardship in attempting to repay the debt or that he
relinquished a valuable right or changed his position for the worse in reliance on the payment
which created the overpayment.13
The Board finds that appellant has failed to establish that recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience and thus OWCP has
not abused its discretion by refusing to waive the overpayment.14
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of Title 20 of the Code of Federal Regulations provide in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to the same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual, and any other relevant factors, so as to
minimize any hardship.”15

12

See supra note 11 and accompanying text.

13

See William J. Murphy, 41 ECAB 569, 571-72 (1989).

14

On appeal, appellant alleged that his financial circumstances had changed for the worse, but OWCP’s
overpayment determination which respect to waiver was based on his financial circumstances at the time of its
February 6, 2012 decision. The Board’s consideration of this matter is limited to the sufficiency of OWCP’s actions
at the time it issued its February 6, 2012 decision.
15

20 C.F.R. § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

6

ANALYSIS -- ISSUE 3
The record supports that, in requiring repayment of the overpayment by deducting
$375.00 from appellant’s compensation payments every 28 days, OWCP took into consideration
the financial information submitted by appellant as well as the factors set forth in section 10.441
and found that this method of recovery would minimize any resulting hardship on appellant.
Therefore, OWCP did not abuse its discretion by requiring repayment of the overpayment by
deducting $375.00 from his compensation payments every 28 days.
CONCLUSION
The Board finds that appellant received a $13,354.51 overpayment of compensation. The
Board further finds that OWCP did not abuse its discretion by refusing to waive recovery of the
overpayment and by deducting $375.00 from appellant’s compensation payments every 28 days.
ORDER
IT IS HEREBY ORDERED THAT the February 6, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

